The journal entry and the record show that this cause was disposed of on the 25th day of February, 1933, upon an agreed statement of facts. The defendant in error has filed motion to dismiss for the reason the appeal from the judgment of the court was not filed in this court within six months from the date of the judgment rendered. The movant cites in support thereof Durant et al. v. Nesbit, 59 Okla. 11, 157 P. 353, and related cases. This motion is not contested. A response was ordered on November 13, 1933, but none has been filed.
This court has repeatedly held that an *Page 320 
appeal must be taken within six months from the date of the rendition of judgment. It appearing, therefore, that the record reasonably supports the motion to dismiss on the grounds that this proceeding was not filed until more than six months from the date of the judgment rendered, the appeal should be dismissed, and it is so ordered.